FILED
                             NOT FOR PUBLICATION                              AUG 03 2016

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RODNEY L. PLANT,                                  No. 14-35934

               Plaintiff - Appellant,             D.C. No. 1:14-cv-00265-BLW

 v.
                                                  MEMORANDUM*
JAUN IBARRA; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                              for the District of Idaho
                     B. Lynn Winmill, Chief Judge, Presiding

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Rodney L. Plant, a former Idaho state prisoner, appeals pro se from the

district court’s order denying his application for leave to proceed in forma pauperis

(“IFP”) in his 42 U.S.C. § 1983 action alleging federal and state law claims arising

out of the alleged denial of his right to practice his religion. We have jurisdiction

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review for an abuse of discretion. Escobedo v.

Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015). We affirm.

      The district court did not abuse its discretion by denying Plant’s IFP

application because Plant did not demonstrate that he was unable to pay the court’s

filing fee due to poverty or indigency. See id. (“An affidavit in support of an IFP

application is sufficient where it alleges that the affiant cannot pay the court costs

and still afford the necessities of life.”); United States v. McQuade, 647 F.2d 938,

940 (9th Cir. 1981) (a § 1915 affidavit must state facts “with some particularity,

definiteness and certainty” as to indigency (citation and internal quotation marks

omitted)).

      Plant’s requests for sanctions and sequential payment of IFP fees are denied.

      AFFIRMED.




                                           2                                     14-35934